


Exhibit 10.17


Annual Cash Incentive Plan of ValueVision Media, Inc.


Similar to prior years, our compensation committee has approved an annual cash
incentive plan for fiscal year 2012 that covers executive officers and certain
other key employees. The plan is designed to encourage and reward our executive
officers for making decisions that improve performance as measured by EBITDA, as
adjusted, operating cash flow and operating expense, as adjusted, as a
percentage of net sales. The plan is designed to produce sustained shareholder
value by establishing a direct link between these measures and incentive
compensation. This annual incentive to the executive officers is administered by
our compensation committee.
Targets are established annually for the company as a whole and are based on our
prior performance. The plan design motivates continuous improvement in order to
achieve payouts at or above target over time. The company's performance
determines the amount, if any, of awards earned under the annual incentive
compensation plan. The awards are based on performance relative to the
established target.
For fiscal 2012, a payout at 100% of target annual incentive compensation is
achieved when company performance achieves the performance measures in the plan.
Actual incentive payments each year can range from 0% to 200% of the targeted
incentive opportunity.
This annual performance-based incentive opportunity is established each year as
a percentage of an executive's annual base salary and is targeted at
approximately the 50th percentile of our previously determined competitive
market with the opportunity to earn more for above-target performance or less
for below-target performance. For fiscal 2012, each executive officer may be
eligible for a target cash incentive opportunity equal to 30% to 75% of their
respective base salary.
The decision to make cash incentive payments is made annually by our
compensation committee. Payment amounts are determined by the compensation
committee and are usually made in cash in the first quarter of the following
fiscal year. The compensation committee retains authority to adjust performance
goals to exclude the impact of charges, gains or other factors that the
compensation committee believes are not representative of the underlying
financial or operational performance of our company.










